     Case 3:18-cr-02682-W Document 31 Filed 10/11/18 PageID.68 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10                             (HONORABLE THOMAS J. WHELAN)
11     UNITED STATES OF AMERICA,                   Criminal Case No. l 8CR2682-W
12                                   Plaintiff,
                                                    ORDER
13     vs.
14
15     TINA OLUFEMI,
16                                 Defendant.
17
18           FOR GOOD CAUSE, the parties' joint motion for a continuance of the
19 Motions Hearing is hereby GRANTED. The Motions Hearing is continued to
20 November 19, 2018, at 9:00 a.m.
21           Time is excluded in the interest of justice.
22           IT IS SO ORDERED.
23    Dated: / (}   )11/1S-
24
25
26
27
28
